Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-4, filed06/17/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claim 1 is the inclusion of the limitation underlined: 

    PNG
    media_image1.png
    300
    518
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    463
    546
    media_image2.png
    Greyscale

in all the claims which is not found in the prior art references. Examiner reviewed the teaching of following prior arts: 
Niwa (US PG Pub 2016/0380510), (US PG Pub 2006/0055270),  Doan (CN108462350), Moriyama (CN104205584) and Ramey (WO099/19942) neither teaches a circuit board having a main body and at least one leg radially projecting from the main body to support at least one magnetic sensor in close proximity to the at least one permanent magnet, wherein the at least one leg is oriented along a radial plane that intersects the plurality of stator windings and a retention feature provided on a front surface of the circuit board facing the stator core and arranged to make a mechanical connection with the retention post of the end insulator, wherein no portion of retention post of the end insulator or the retention feature projects substantially over the rear surface of the circuit board as to claimed in claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone 
number is (571)270-7850. The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JOSE A GONZALEZ QUINONES/ 
Primary Examiner, Art Unit 2834 
August 25, 2022